DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 7-13, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,798,590 in view of Mochizuki et al. (Pub No.: 2017/0215078).
Instant Application
Pat. No.: 10,798,590


1. A mobile telecommunications system slave base station for a mobile telecommunications system including at least one anchor cell and at least one slave cell being associated with the anchor cell, the slave base station comprising circuitry being configured to: broadcast slave cell specific system information being specific for the at least one slave cell.
1. A mobile telecommunications system anchor base station for a mobile telecommunications system including at least one anchor cell and at least one slave cell associated with the anchor cell, the mobile telecommunications system anchor base station comprising: circuitry configured to broadcast slave cell system information specific for the at least one slave cell, wherein communication in the mobile telecommunications system is distributed at least over a control plane and a user plane, signaling is communicated over the control plane and user data is communicated over the user plane, the 

Regarding claim 1, the patent discloses all the features as recited in claim 1 with the exception that the slave base station comprising circuitry configured to: perform broadcast slave cell specific system information being specific for the at least one slave cell.
Mochizuki et al. from the same or similar fields of endeavor discloses the feature where a slave base station comprising circuitry configured to: perform broadcast slave cell specific system information being specific for the at least one slave cell (Mochizuki et al. see para. 0149, 0157, 0163; the SeNB 104 to notify the UE 105 performing DC using the cell of the SeNB 104 of a PWS message, the SCG cell may include a PWS message in an SIB and broadcast the SIB.). The broadcasted SIB being specific for the at least one SCG cell.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of the Patent application and to implement with the feature as taught by Mochizuki et al. to perform broadcast slave cell system information by the slave base station.
The motivation would be to improve transmission efficiency.
Claim 17 is rejected similarly to claim 1.

2. The mobile telecommunications system slave base station of claim 1, wherein the communication in the mobile 




3. The mobile telecommunications system slave base station of claim 2, wherein the at least one anchor cell is a control plane cell and the at least one slave cell is a user plane cell.
3. The mobile telecommunications system anchor base station of claim 1, wherein the at least one anchor cell is a control plane cell and the at least one slave cell is a user plane cell.

Claims 3 and 19 are rejected based on claim 3 of the Patent.

4. The mobile telecommunications system slave base station of claim 2, wherein the slave cell specific system information includes user plane specific system information.
5. The mobile telecommunications system anchor base station of claim 1, wherein the circuitry is further configured to broadcast slave cell system information including user plane specific information.




11. The mobile telecommunications system anchor base station of claim 1, wherein the slave cell system information is divided into static system information and semi-static system information.


8. The mobile telecommunications system slave base station of claim 7, wherein the circuitry is further configured to broadcast the static system information with a first periodicity and the semistatic system information with a second periodicity, the first and second periodicity being different.
10. The mobile telecommunications system anchor base station of claim 9, wherein the circuitry is further configured to broadcast static system information with a first periodicity and the semi-static system information with a second periodicity, the first and second periodicity being different.


9. The mobile telecommunications system slave base station of claim 7, wherein the static system information includes at least one of cell specific configuration data which are unchangeable and cell specific candidate configuration data.
12. The mobile telecommunications system anchor base station of claim 11, wherein the static system information includes at least one of cell specific configuration data which are unchangeable and cell specific candidate configuration data.


10. The mobile telecommunications system slave base station of claim 7, wherein the semi-static 



11. The mobile telecommunications system slave base station of claim 9, wherein the semi-static system information includes adopted cell specific configuration data according to the candidate configuration data included in the static system information.
13. The mobile telecommunications system anchor base station of claim 12, wherein the semi-static system information includes adopted cell specific configuration data according to the candidate configuration data included in the static system information.


12. The mobile telecommunications system slave base station of claim 1, wherein the circuitry is further configured to broadcast the slave cell system information in response to a received request issued by a user equipment.
15. The mobile telecommunications system anchor base station of claim 1, wherein the circuitry is further configured to broadcast the slave cell system information in response to a received request issued by a user equipment.


13. The mobile telecommunications system slave base station of claim 12, wherein the circuitry is further configured to broadcast slave cell system information which is specific for the user equipment.
16. The mobile telecommunications system anchor base station of claim 15, wherein the circuitry is further configured to broadcast slave cell system information which is specific for the user equipment.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mochizuki et al. (Pub No.: 2017/0215078).
Regarding claim 17, Mochizuki et al. discloses a slave cell (see small cell in para. 0149) being established by a slave base station (see SeNB in para. 0149) and being connected to an anchor base station (see MeNB in para. 0149) in a mobile telecommunications system (see network in fig. 9), the mobile telecommunications system comprising the anchor base station, the anchor base station being configured to communicate with at least one user equipment (see UE 1303 in fig. 7 or UE 105 in fig. 9) and at least one further slave cell (see small cell(s) 1302 in fig. 7), the at least one further slave cell being configured to communication with at least one user equipment and the anchor base station (see fig. 7, para. 0139-0140), the slave cell comprising circuitry being configured to: 
broadcast slave cell specific system information being specific for the at least one slave cell (Mochizuki et al. see para. 0149, 0157, 0163; the SeNB 104 to notify the UE 105 performing DC using the cell of the SeNB 104 of a PWS message, the SCG cell may include a PWS message in an SIB and broadcast the SIB.). The broadcasted SIB being specific for the at least one SCG cell.
Claim 1 is rejected similarly to claim 17.
Regarding claim 16, Mochizuki et al. discloses wherein the circuitry of is further configured to communicate with at least one user equipment and at least one anchor cell base station (Mochizuki et al. see fig. 9, SeNB104 communicates with MeNB 103 and UE 105; para. 0160).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (Pub No.: 2017/0215078) in view of Van Phan et al. (Pub No.: 2015/0382260).
Regarding claims 2, 18, Mochizuki et al. does not explicitly disclose the feature wherein the communication in the mobile telecommunications system is distributed at least over a control plane and a user plane, wherein signaling is communicated over the control plane and user data are communicated over the user plane, and wherein the circuitry is further configured to broadcast system information over the user plane.
Van Phan et al. from the same or similar fields of endeavor discloses the feature wherein the communication in the mobile telecommunications system is distributed at least over a control plane and a user plane, wherein signaling is communicated over the control plane and user data are communicated over the user plane (Van Phan et al. see para. 0019; It should be noted that in the LTE, for example, routing of the user data (also known as the U-plane) and the routing of the control signaling (also known as the C-plane) is separated.), and wherein the circuitry is further configured to broadcast system information over the user plane (Van Phan et al. see para. 0030; the broadcasted message may be an update of the system information in the local small cell 106 or a U-plane message targeted to all relevant UEs 108, 110.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mochizuki et al. and to implement with the feature as taught by Van Phan et al. to distribute signaling over the control plane and user data over the user plane, and further configured to broadcast system information over the user plane.
The motivation would be to improve network resources.
Regarding claims 3, 19, Van Phan discloses the feature wherein the at least one anchor cell is a control plane cell and the at least one slave cell is a user plane cell (Van Phan et al. see para. 0019;  In the latter case, the U-plane may nevertheless be provided by the small cell AP 104 but the C-plane is provided by the controlling or serving macro eNB 100.).

The motivation would be to improve transmission efficiency.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (Pub No.: 2017/0215078) in view of Van Phan et al. (Pub No.: 2015/0382260) as applied to claim 2 above, and further in view of Hong (Pub No.: 2015/0373584).
Regarding claim 4, Mochizuki et al. and Van Phan et al. does not explicitly disclose the feature wherein the slave cell specific system information includes user plane specific system information.
Hong from the same or similar fields of endeavor discloses the feature wherein the slave cell specific system information includes user plane specific system information (Hong see para. 0154; The second BS cell (small cell) system information includes common radio resource configuration information (RadioResourceConfigCommon information) required to transmit user plane data through the second BS 402. For example, the second BS cell (small cell) system information includes Physical Downlink Shared CHannel (PDSCH)-config, Physical Hybrid-ARQ Indicator CHannel (PHICH)-Config, Physical Uplink Shared CHannel (PUSCH)-Config, Time Division Duplex (TDD)-Config, and the like.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mochizuki et al. in view of Van Phan et al. and to implement with the feature as taught by Hong where small cell system information may include user plane specific system information.
The motivation would be to improve transmission efficiency.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (Pub No.: 2017/0215078) in view of Van Phan et al. (Pub No.: 2015/0382260) and Hong (Pub No.: 2015/0373584) as applied to claim 4 above, and further in view of Kim et al. (Pub No.: 2008/0214249).
Regarding claim 6, Mochizuki et al. in view of Van Phan et al. and Hong does not explicitly disclose the feature wherein the user plane specific system information includes service related configuration data.
Kim et al. from the same or similar fields of endeavor discloses the feature wherein the user plane specific system information includes service related configuration data (Kim et al. see para. 0039; first parameter setting unit 410 establishes a sleep mode parameter for the respective QoS types of the packet services and allows the sleep mode parameter to be included in the system information, and the second parameter setting unit 430 establishes a sleep mode parameter for the corresponding terminal 300 according to the terminal -supportable QoS of the packet service).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mochizuki et al. in view of Van Phan et al. and Hong and to implement with the feature as taught by Kim et al. to include service related configuration data within the system information.
The motivation would be to increase network reliability.

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (Pub No.: 2017/0215078) in view of Van Phan et al. (Pub No.: 2015/0382260) and Hong (Pub No.: 2015/0373584) as applied to claim 4 above, and further in view of Yu et al. (Pub No.: 2013/0182685).
Regarding claim 7, Mochizuki et al. in view of Van Phan et al. and Hong does not explicitly disclose the feature wherein the circuitry is further configured to divide the system information into static system information and semi-static system information.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mochizuki et al. in view of Van Phan et al. and Hong and to implement with the feature as taught by Yu et al. to divide system information into static and semi-static.
The motivation would be to increase transmission flexibility.
Regarding claim 8, Yu et al. discloses the feature wherein the circuitry is further configured to broadcast the static system information with a first periodicity and the semistatic system information with a second periodicity, the first and second periodicity being different (Yu et al. see para. 0164; Some of the information in DCD/UCD are static system information, thus does not need to be periodically broadcast to MSs that have already entered the network or broadcast with a relatively long period to improve reliability. E.g., BS 10, operator 10, subnet 10, TDD ratio. Some of the information in DCD/UCD are semi-static system configuration information, thus does not need to be periodically broadcast to MSs that have already entered the network if the configuration hasn't been changed or broadcast with a relatively long period to improve reliability (e.g., burst profile, handover parameters).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mochizuki et al. in view of Van Phan et al. and Hong and to implement with the feature as taught by Yu et al. to broadcast static and semi-static system information with different periodicities.
The motivation would be to reduce transmission error rate.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (Pub No.: 2017/0215078) in view of Van Phan et al. (Pub No.: 2015/0382260), Hong (Pub No.: 2015/0373584) and Yu et al. (Pub No.: 2013/0182685) as applied to claim 7 above, and further in view of Chen et al. (Pub No.: 2009/0185543).
Regarding claim 9, Mochizuki et al. in view of Van Phan et al., Hong and Yu et al. does not explicitly disclose the feature wherein the static system information includes at least one of cell specific configuration data which are unchangeable and cell specific candidate configuration data.
Chen et al. from the same or similar fields of endeavor discloses the feature wherein the static system information includes at least one of cell specific configuration data which are unchangeable and cell specific candidate configuration data (Chen et al. see para. 0028, 0031).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mochizuki et al. in view of Van Phan et al., Hong  and Yu et al. and to implement with the feature as taught by Chen et al. to provide the static system information which are unchangeable.
The motivation would be to improve transmission reliability.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (Pub No.: 2017/0215078) in view of Van Phan et al. (Pub No.: 2015/0382260), Hong (Pub No.: 2015/0373584) and Yu et al. (Pub No.: 2013/0182685) as applied to claim 7 above, and further in view of Li et al. (Pub No.: 2017/0265165).
Regarding claim 10, Mochizuki et al. in view of Van Phan et al., Hong and Yu et al. does not explicitly disclose the feature wherein the semi-static system information includes cell specific configuration data which are changeable.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mochizuki et al. in view of Van Phan et al., Hong and Yu et al. and to implement with the feature as taught by Li et al. to have semi-static system information with slow changed essential system information.
The motivation would be to improve transmission reliability.

Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (Pub No.: 2017/0215078) in view of Kubota et al. (Pub No.: 2016/0234759).
Regarding claim 12, Mochizuki et al. does not explicitly disclose the feature wherein the circuitry is further configured to broadcast the slave cell system information in response to a received request issued by a user equipment.
Kubota et al. from the same or similar fields of endeavor discloses the feature wherein the circuitry is further configured to broadcast the slave cell system information in response to a received request issued by a user equipment (Kubota et al. see abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mochizuki et al. and to implement with the feature as taught by Kubota et al. to broadcast system information in response to a received request by a UE.
The motivation would be to increase transmission efficiency.
Regarding claim 13, Mochizuki et al. discloses wherein the circuitry is further configured to broadcast slave cell system information which is specific for the user equipment (Mochizuki et al. see .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (Pub No.: 2017/0215078) in view of Kubota et al. (Pub No.: 2016/0234759) as applied to claim 12 above, and further in view of Petrovic et al. (Pub No.: 2009/0274086).
Regarding claim 14, Mochizuki et al. in view of Kubota et al. does not explicitly disclose the feature wherein the circuitry is further configured to broadcast the user specific slave cell system information on the basis of at least one of groupcast transmission or radio resource control signaling.
Petrovic et al. from the same or similar fields of endeavor discloses the feature wherein the circuitry is further configured to broadcast the user specific slave cell system information on the basis of at least one of groupcast transmission or radio resource control signaling (Petrovic et al. see para. 0020; The RRC protocol is located in Layer 3 and provides functions for UE specific signaling, paging of idle mode UEs and system information broadcast. The RRC layer also supports retransmission function to assure the correct transmission of control information from higher layers.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mochizuki et al. in view of Kubota et al. and to implement with the feature as taught by Petrovic et al. to broadcast system information basis at least RRC signaling.
The motivation would be to increase transmission efficiency.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (Pub No.: 2017/0215078) in view of Kubota et al. (Pub No.: 2016/0234759) as applied to claim 12 above, and further in view of Chandwani et al. (Pub No.: 2016/0043879).
Regarding claim 15, Mochizuki et al. in view of Kubota et al. does not explicitly disclose the feature wherein the circuitry is further configured to predict a demand of the user equipment on the basis of historical data.
Chandwani et al. from the same or similar fields of endeavor discloses the feature wherein the circuitry is further configured to predict a demand of the user equipment on the basis of historical data (Chandwani et al. see para. 0035).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mochizuki et al. in view of Kubota and to implement with the feature as taught by Chandwani et al.
The motivation would be to improve network reliability.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kazmi et al. (Pub No.: 2018/0019857) is a show system which considered pertinent to the claimed invention.
Kazmi et al. discloses a method and device for operating a user equipment for a wireless communication network. The user equipment is configured for carrier aggregation and the method includes operating based on a measurement configuration. The operating includes operating with one direction of transmission during measurement or positioning subframes configured by the configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KAN YUEN/Primary Examiner, Art Unit 2464